Sharpstein, J., dissenting:
I dissent. The record shows that when charging the jury the Court said: “I will try to give you what I consider the law applicable to this case. In the first place, in order to save the reporter the trouble of taking down all I may read, I would state that I propose to read from the Penal Code §§ 187,188,189,190, 192, 194, ¿95,196,197,198,1096, and 1097. If counsel on either side desire that any other sections of the code shall be read, they will suggest it.” (The Court then read the sections of the Penal Code above mentioned.)
The contents of the sections referred to are not given.
The Penal Code (§ 1093) provides that, “ If the charge be not given in writing, it must be taken down by the phonographic reporter.”
It is quite true that writing includes printing, but the numerals which we find in the record do not include any written or printed matter. They refer to a book outside of the record in which may be found something that the Court read to the jury.
*270The object of the provision which requires that the charge, if not in writing, shall be taken down by the phonographic reporter, doubtless is to have a complete and reliable record of all that the Judge says in his charge to the jury. In this case the reporter states that the Court read twelve sections of the Penal Code, the contents of which nowhere appear in the record. It seems to me that this constitutes error, for which the judgment and order should be reversed.
'McKee, J., and McKinstry, J., concurred in the opinion of Sharpstein, J.